DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the RCE filed 3/18/21. Claims 1, 3, and 9 have been amended, claims 11 and 18 have been previously cancelled, and no new claims have been added. Thus, claims 1-10, 12-17, and 19-20 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (2009/0259338) in view of Einav (2009/0221928) and Gallagher (20180345833).

    PNG
    media_image1.png
    441
    487
    media_image1.png
    Greyscale







Annotated fig 3 of Tong.
With respect to claim 1, Tong discloses a rehabilitation robot (rehabilitation robotic system, fig 3) comprising of a base (23, fig 3), a supporter (11, fig 3), and a driving assembly (torque providing unit; 4, fig 1) for controlling motion of the supporter (see [0048], lines 5-7; the motor moves the second cantilever (10) which in turn moves the support (12)), wherein the driving assembly comprises a first cantilever (see annotated Tong fig 3 above) connected with the base; a second cantilever (10, fig 3) connected with the first cantilever; and a motor (15, fig 3) for driving the first cantilever and the second cantilever (see [0048], lines 5-7), and the driving assembly is configured to execute corresponding actions according to motion instructions (see [0044], lines 1-11 of Tong).
Tong lacks brain wave signals received by the rehabilitation robot.
However, Einav teaches a rehabilitation device (600, fig 6A of Einav (‘928)) configured with brain waves of the user (see claim 1, lines 4-5 of Einav (‘928)) received by the rehabilitation robot (see [0433], lines 1-4 of Einav (‘928)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tong to include the 
The modified Tong lacks decreasing amplitude of the corresponding actions according to discomfort features.
However, Gallagher teaches automatically controlling electrical currents (see [0047], lines 3-8) according to discomfort features (pain and discomfort; see [0046], lines 3-7) provided by a biosensor (34, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Tong to include automatic control based on discomfort as taught by Gallagher, so as to avoid strain on the user and have the user remain comfortable and safe.
After the modification by Gallagher, the modified Tong device will determine pain or discomfort and automatically control the robot to decrease amplitude to reduce patient discomfort (per concept taught by Gallagher).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Einav and Gallagher as applied to claim 1 above, and further in view of Einav (2006/0293617) and Cavallaro (2011/0295165). 
With respect to claim 2, the modified Tong shows a position sensor (angle sensor; see [0042], line 13 of Tong) but lacks the sensor located over the supporting assembly configured to detect the horizontal position. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting assembly to include the position sensor as taught by Einav for the purpose of determining the position of the arm in space (see [0365], lines 8-9 of Einav (‘617)), thereby accurately moving the arm. 
Tong lacks a torque sensor. 
However, Cavallaro teaches a torque sensor (13, fig 2) configured to detect a vertical position of the supporting assembly (see [0062], lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tong to include the torque sensor as taught by Cavallaro between the first and second cantilever, for the purpose of providing feedback about the position and orientation of the limb (see [0025], lines 5-6 of Cavallaro) thereby enhancing the effect of rehab for the user.
Claims 3-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Einav, Gallagher, Einav (‘617), and Cavallaro as applied to claim 2 above, and further in view of Einav (2009/0221928).
With respect to claim 3, the modified Tong shows the robot is configured to execute corresponding actions according to motion instructions (see [0044], lines 1-11 of Tong) and a control device (PC based platform (control device); 1, fig 1 of Tong) but lacks a brain wave detector and the control device generating instructions based on the brain wave signals. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Tong’s reference to also include the brain wave detector, such that the brain waves can be used with the EMG signals, as taught by Einav, for the purpose of resynchronizing the brain (see [0012], line 3 of Einav (‘928)) thereby allowing the patient to regain some control over his/her limb. 
With respect to claim 4, the modified Tong shows that the control device control the driving assembly (see claim 2 above) but lacks the control according to the horizontal and vertical position.
However, Cavallaro teaches the movement of the support according to the vertical direction (see [0063], lines 3-5) and Einav teaches driving in the horizontal direction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Tong’s reference to include the movement of the support according to the vertical and horizontal positions, as suggested by Cavallaro and Einav, so as to provide a more precise and accurate movement of the robot. 
With respect to claim 5 and 14, Einav (‘928) shows a first extracting module (analyze; 1110, fig 11 of Einav) configured to extract motion features (recorded rhythm; see [0352] lines 
With respect to claim 6 and 15, as best understood Einav (‘928) shows a feature extracting module (analyze; 1110, fig 11 of Einav) configured to extract discomfort features (continuous monitoring taught by Gallagher in claim 1 above) in the brain wave signals.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of, Einav, Gallagher, Cavallaro, and Einav as applied to claim 3 above, and further in view of Dewald (2006/0079817). 
With respect to claim 7, the modified Tong shows a display (617, fig 6A of Einav) but lacks the display being an image motion player to display images corresponding to the action of the user.
However, Dewald teaches a motion image player (49, fig 15) configured to display images corresponding to the action of the user (see [0131], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of the modified Tong to include the motion player as taught by Dewald so as to provide realistic real-time 3D displays of the virtual limb (see [0104], lines 6-7 of Dewald). Thus, enhancing the performance by the user by the provided feedback. 
With respect to claim 8, the modified Tong shows that the motion image player is configured to display the images in virtual reality mode (see [0132], lines 1-6 of Dewald). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Einav, Gallagher, Cavallaro, and Einav as applied to claims 4 and 5, respectively, above, and further in view of Dewald (2006/0079817). 
With respect to claims 16 and 17, the modified Tong shows a display (617, fig 6A of Einav) but lacks the display being an image motion player to display images corresponding to the action of the user. 
However, Dewald teaches a motion image player (49, fig 15) configured to display images corresponding to the action of the user (see [0131], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Tong to include the motion player as taught by Dewald so as to provide realistic real-time 3D displays of position of the virtual limb (see [0104], lines 6-7 of Dewald), thereby providing useful feedback information in real-time which enhances the user’s performance during use.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Einav (2009/0221928) in view of Gallagher (20180345833). 
With respect to claim 9, Einav discloses a rehabilitation method, comprising detecting brain wave signals of a user (see [0352], lines 1-3); generating motion instructions (cortical fingerprints related movement dictionary, see [0432] lines 21-22) according to the brain wave signals; and controlling a rehabilitation robot to execute corresponding actions according to the motion instructions (see [0433], lines 1-4) but lacks extracting discomfort features in the brain wave signals and decreasing amplitude of corresponding actions according to the discomfort.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Tong to include automatic control based on discomfort as taught by Gallagher, so as to avoid strain on the user and have the user remain comfortable and safe.
After the modification by Gallagher, the modified device will determine pain or discomfort and automatically control the robot to decrease amplitude to reduce patient discomfort (per concept taught by Gallagher).  
With respect to claim 12, the modified Einav shows that the rehabilitation device comprises a processor (626, fig 6A), and a memory (see claim 1, lines 6-10) storing executable instructions; wherein the processor performs the method while executing the instructions (see [0221], lines 5-7). 
Claim 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav in view of Gallagher as applied to claim 9 above, and further in view of Dewald (2006/0079817). 
With respect to claims 10 and 19, the modified Einav shows a display (617, fig 6A) but lacks the displaying motion images corresponding to the action of the user. 
However, Dewald teaches a motion image player (49, fig 15) configured to display images corresponding to the action of the user (see [0131], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Tong to 
With respect to claim 20, Dewald shows that the motion images are displayed in virtual reality mode (see [0132], lines 1-6 of Dewald). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Einav as applied to claim 9 above, and further in view of Tee (2012/0143104). 
With respect to claim 13, the modified Einav shows a processor but is silent regarding a nonvolatile computer readable storage medium. 
However, Tee teaches a computer readable medium (see [0035], lines 3-7) storing computer program instructions (steps of the preferred method; see [0035], line 13) which is executed by a processor (computer, see [0035], lines 11-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Einav (‘928) to include the storage medium and processing capabilities as taught by Tee so as to provide a suitable storage means that allows easy and quick processing of program instructions by the control unit during use.
Response to Arguments
Applicant’s arguments, see pg. 8, paragraphs 2-4, filed 3/18/21, with respect to the rejection(s) of claim(s) 1-10, 12-17, and 19-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection by Gallagher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hazard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785            

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785